UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SET CAPITAL LLC, ET AL., INDIVIDUALLY AND ON
BEHALF OF ALL OTHERS SIMILARLY SITUATED                                                June 21, 2021

                              PLAINTIFF,

                       v.
                                                             1:18-cv-02268 (AT) (SN)
CREDIT SUISSE GROUP AG, CREDIT SUISSE AG,
CREDIT SUISSE INTERNATIONAL, TIDJANE THIAM,
DAVID R. MATHERS, JANUS HENDERSON GROUP PLC,
JANUS INDEX & CALCULATION SERVICES LLC, AND
JANUS DISTRIBUTORS LLC D/B/A JANUS HENDERSON
DISTRIBUTORS,

                              DEFENDANTS.



                            STIPULATED PROTECTIVE ORDER

1.     PURPOSES AND LIMITATIONS

       Discovery requests and subpoenas served in the above-captioned action may call for the

production or disclosure of trade secret or other confidential research, development, or commercial

information within the meaning of Fed. R. Civ. P. 26(c), or other private or competitively sensitive

information for which protection from public disclosure and from use for any purpose other than

prosecuting this Action is warranted.

       Accordingly, IT IS HEREBY STIPULATED AND AGREED, by and among Lead

Plaintiffs Set Capital LLC, Stefan Jager, Nikolay Drozhzhinov, Aleksandr Gamberg, and ACM

Ltd. (“Lead Plaintiffs”), and Defendants Credit Suisse Group AG, Credit Suisse AG, Credit Suisse

International, David R. Mathers, and Tidjane Thiam (“Defendants”), each of whom individually

is referred to herein as a “Party,” and collectively, as the “Parties,” by and through their
undersigned counsel, to petition the Court to enter the following Stipulated Protective Order

(“Order”) pursuant to Fed. R. Civ. P. 26(c) and Fed. R. Evid. 502(d):

2.     DEFINITIONS

       2.1     Action:    the above-captioned action, and any and all cases consolidated or

               coordinated with it.

       2.2     Party:    any party to the Action, including all of its officers, directors, and

               employees.

       2.3     Non-Party: any natural person or entity that is not a named party to the Action.

       2.4     Discovery Material: all items or information, regardless of the medium or manner

               generated, stored, or maintained, including, among other things, documents,

               testimony, interrogatory responses, transcripts, depositions and deposition exhibits,

               responses to requests to admit, recorded or graphic matter, electronically stored

               information, tangible things, and/or other information produced, given, exchanged

               by, or obtained from any Party or Non-Party during discovery in this Action,

               including to the extent any Party or Non-Party is required to produce or agrees to

               produce any documents or ESI previously produced in other cases or government

               investigations.

       2.5     Confidential Material: any Producing Party (as defined below) may, subject to the

               provisions of this Order, designate as “Confidential” any Discovery Material that

               the Producing Party reasonably and in good faith believes constitutes and reveals

               confidential trade secrets, proprietary business information, or non-public personal,

               client, or customer information concerning individuals or other entities.

       2.6     Privileged Material:   Discovery Material protected from disclosure under the

               attorney-client privilege, work product doctrine, United States or foreign bank
                                                -2-
       disclosure laws or regulations, including but not limited to, the bank examiner

       privilege, Swiss data privacy protections, and/or any other applicable United States

       or foreign statute, law, regulation, privilege, or immunity from disclosure.

2.7    Personal Data: Discovery Material protected from disclosure by federal, state, or

       foreign data-protection laws, or other privacy obligations, including, without

       limitation, European Union Directive 95/46/EC (the “Directive”), and the national

       laws implementing the Directive.

2.8    Producing Party: any Party or Non-Party that produces Discovery Material in this

       Action.

2.9    Receiving Party: any Party or Non-Party that receives Discovery Material from a

       Producing Party in this Action.

2.10   Designating Party: any Party or Non-Party that designates Discovery Material as

       “Confidential.”

2.11   Protected Material: any Discovery Material that is designated as “Confidential,”

       provided, however, that “Protected Material” does not include information that is

       publicly available (except information that became publicly available as a result of

       a breach of this Order or any other confidentiality agreement or undertaking).

2.12   Outside Counsel: attorneys, along with their paralegals and other support personnel

       assisting them with this Action (including temporary or contract staff), who are not

       employees of a Party or Non-Party but who have been retained to represent or

       advise a Party in connection with this Action.




                                         -3-
       2.13    In House Counsel: attorneys and other personnel employed by a Party or Non-

               Party to perform legal functions who are reasonably necessary to assist that Party

               or Non-Party in this Action.

       2.14    Counsel (without qualifier): Outside Counsel and In House Counsel.

       2.15    Expert and/or Consultant: a person with specialized knowledge or experience in a

               matter pertinent to this Action, along with his or her employees and support

               personnel, who has been retained by a Party or its Counsel to serve as an expert

               witness or as a consultant in this Action, and who is not currently an employee of

               a Party and who, at the time of retention, is not anticipated to become an employee

               of a Party. This definition includes a professional jury or trial consultant retained

               in connection with this Action.

       2.16    Professional Vendors: persons or entities that provide litigation support services

               (e.g., photocopying; videotaping; translating; preparing exhibits or demonstrations;

               organizing, storing, or processing data in any form or medium) and their employees

               and subcontractors.

3.     SCOPE

       The protections conferred by this Order cover not only Discovery Material (as defined

above), but also any information copied or extracted therefrom, as well as all copies, excerpts,

summaries, or compilations thereof, whether or not produced or supplied pursuant to a formal

discovery request or subpoena, a request made during the taking of a deposition, or any other

formal or informal means, as well as testimony, conversations, or presentations by Parties or

Counsel in settings that might reveal Protected Material. However, except as set forth in Section

12.2, this Order shall not be construed to cause any Counsel to produce, return, and/or destroy their



                                                 -4-
own attorney work product, or the work product of their co-counsel, created in anticipation of or

in connection with this Action.

4.     DURATION

       The confidentiality obligations imposed by this Order shall remain in effect until the

Designating Party agrees otherwise in writing or this Court orders otherwise.

5.     DESIGNATING PROTECTED MATERIAL

       5.1     Manner and Timing of Designations: Except as otherwise provided in this Order,

               or as otherwise stipulated or ordered, material that qualifies for protection under

               this Order must be clearly so designated before the material is disclosed or

               produced. Designation in conformity with this Order requires:

               (a)    for information in non-native documentary form, that the Producing Party

                      affix the legend “Confidential” on the document, and include the applicable

                      designation in the metadata produced for such document.

               (b)    for deposition transcripts and/or exhibits in this Action, that the Designating

                      Party designate any portion of the testimony as “Confidential” in writing

                      on or before the later of (i) thirty (30) calendar days after receipt of the final

                      transcript, or (ii) the date by which any review by the witness and statement

                      of changes to the transcript are to be completed under Fed. R. Civ. P. 30(e).

                      Only those portions of the testimony that are designated for protection in

                      accordance with the preceding sentence shall be covered by the provisions

                      of this Order. The entire testimony shall be deemed to have been designated

                      Confidential until the time within which the transcript may be designated

                      has elapsed. If testimony is not designated within the prescribed time

                      period, then such testimony shall not be deemed Confidential except as

                                                 -5-
      ordered by the Court or as provided in Section 5.2 (Inadvertent Failures to

      Designate). If all or a part of a videotaped deposition is designated as

      “Confidential” or the DVD, USB, or other media file, as well as any

      container, shall be so labeled.

(c)   for information produced in electronic, audio, or video format and for any

      other tangible items, that the Producing Party affix the legend

      “Confidential” in a prominent place on the exterior of the container or

      containers in which the information or item is stored and/or on the

      document. Whenever a Receiving Party to whom electronically stored

      discovery material so designated is produced reduces such information to

      hard copy form, to the extent such pages have not previously been marked

      by the producing party, such Receiving Party shall mark the hard copy by

      affixing the designation “Confidential” to each page of such document.

(d)   for documents produced in native format, that the Producing Party include

      the confidentiality designation “Confidential” in the metadata produced for

      such documents, in the file name of the produced native, and on the

      placeholder page.

(e)   for interrogatory answers and responses to requests to admit, and the

      information contained therein, that the Producing Party affix the legend

      “Confidential” in a prominent place on each page of such document prior

      to production.

(f)   for reports created by an expert or consultant relying on or incorporating

      Protected Material in whole or in part, that the Party responsible for its



                               -6-
                  creation include the confidentiality designation “Confidential” on each page

                  of the report.

     5.2   Inadvertent Failures to Designate: If a Producing Party discovers that it produced

           material that was not designated as Protected Material the Producing Party may

           promptly notify all Receiving Parties, in writing, of the error and identify (by

           production number) the affected material and its new designation. Thereafter, the

           material so designated will be treated as Protected Material in conformity with the

           new designation or re-designation. Promptly after providing such notice, the

           Producing Party shall provide re-labeled copies of the material to each Receiving

           Party reflecting the change in designation. Each Receiving Party shall make

           reasonable efforts to delete and replace the incorrectly designated material, and all

           copies thereof, with the newly designated material and to destroy the incorrectly

           designated material. If corrected, an inadvertent failure to designate qualified

           information or items as “Confidential” does not waive the Producing Party’s right

           to secure protection under this Order for such material. If material is re-designated

           “Confidential” after the material was initially produced, each Receiving Party, upon

           notification of the designation, must make reasonable efforts to assure that the

           material is treated in accordance with the provisions of this Order.

6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS

     6.1   Meet and Confer:        If a Party elects to challenge a Designating Party’s

           confidentiality designation, it must do so in good faith and must begin the process

           by notifying the Designating Party in writing of its challenge and identifying the

           challenged material with as much specificity as reasonably practical, including for

           example, by production number, and by providing a basis for the challenge. The
                                            -7-
           objecting Party and the Designating Party shall, within ten (10) business days after

           service of the written objections, meet and confer concerning the objection, unless

           otherwise agreed.

     6.2   Judicial Intervention: If the Parties are not able to resolve a dispute about a

           confidentiality designation during the meet and confer process set forth in Section

           6.1, above, the party seeking the designation may seek relief from the Court in

           accordance with its rules and procedures. Until the Court rules on the dispute, all

           Parties shall continue to treat the material in question as confidential, except that

           either party may submit the material in question to the Court for in camera review.

           In the event that the final ruling is that the challenged material’s designation should

           be changed, the Designating Party shall reproduce copies of all materials with their

           designations removed or changed in accordance with the ruling within fifteen (15)

           business days of the ruling.

7.   ACCESS TO AND USE OF PROTECTED MATERIAL

     7.1   Subject to any other written agreement among or between Producing Parties and/or

           Receiving Parties, a Receiving Party may access or use Discovery Material that is

           disclosed or produced by a Producing Party only in connection with the prosecution

           of, defense of, appeal of, attempted settlement of, or the enforcement of insurance

           rights with respect to this Action. Except as required by law, Discovery Material

           may not be used for any other purpose, including, without limitation, any business

           or commercial purpose, contractual demands, any purpose related to any other

           investigation or proceeding, or evaluation of other potential claims unrelated to the

           causes of actions and transactions at issue in the Action. Protected Material may

           be disclosed only to the categories of persons and under the conditions described in
                                             -8-
      this Order. Following the termination of this Action, each Receiving Party must

      comply with the provisions of Section 10, below. The Parties shall be entitled to

      seek monetary relief, including sanctions, and/or equitable relief, including specific

      performance, in the event of the intentional unauthorized use or disclosure of

      Discovery or Protected Material.

7.2   Protected Material must be stored and maintained by a Receiving Party at a location

      and in a secure manner that ensures that access is reasonably limited to the persons

      authorized under this Order. For purposes of this Order, a secure website, or other

      internet-based document depository with adequate security, shall be deemed a

      secure location.

7.3   Disclosure of Confidential Material: Unless otherwise ordered by the Court or

      permitted in writing by the Designating Party, material designated “Confidential”

      may be disclosed by a Receiving Party only to the following persons:

      (a)    the Receiving Party’s Counsel;

      (b)    in addition to Plaintiffs, In House Counsel, and to the extent that such

             disclosure is reasonably necessary for the Action, current officers, directors,

             or employees of each Receiving Party;

      (c)    Experts and/or Consultants retained by a Party or its Counsel to serve as an

             expert witness or as a consultant in this Action and who have signed the

             “Agreement To Be Bound By Protective Order” (Exhibit A), provided that

             Counsel, in good faith, requires their assistance in connection with this

             Action; and provided, further, that any part of a report created by such

             expert or consultant incorporating Protected Material in whole or in part



                                       -9-
      shall be designated appropriately by the Party responsible for its creation;

      and provided, further, that experts or consultants may not use Protected

      Material for any purpose that does not relate to this Action;

(d)   the Court and its personnel, subject to the requirements of Section 9, below;

(e)   special masters, mediators, or other third parties who are appointed by the

      Court or retained by the Parties for settlement purposes or resolution of

      discovery or other disputes and their necessary personnel and, in the case of

      persons retained by the Parties;

(f)   court reporters and/or videographers, their staffs, and Professional Vendors

      to the extent that such disclosure is reasonably necessary for this Action;

(g)   the author, addressees, or recipients of the document, or any other natural

      person who reviewed or had access to such document during his or her

      employment as a result of the substantive nature of his or her employment

      position, or who is specifically identified in the document or its

      accompanying metadata, provided, however, that (i) the disclosure is made

      for the purpose of advancing the disclosing party’s claims or defenses, and

      for no other purposes; (ii) the witness is not permitted to retain copies of the

      Protected Material after the witness is examined regarding the Protected

      Material; and (iii) the witness is explicitly informed by Outside Counsel for

      the party seeking to use the Protected Material that this Protective Order

      forbids him or her to disclose the Protected Material except as permitted

      under this Protective Order and that he or she is subject to the Court’s

      jurisdiction for the purposes of enforcing this Protective Order;



                               -10-
      (h)   a witness who has been subpoenaed or noticed for deposition, trial

            testimony, or other court proceeding in the above-captioned case not

            otherwise authorized to view the Protected Material in question, during that

            witness’ testimony at a deposition, hearing, or trial in the above-captioned

            case, or in preparation for the same, provided that (i) the disclosure is made

            for the purpose of advancing the disclosing party’s claims or defenses, and

            for no other purposes; (ii) the witness is not permitted to retain the Protected

            Material after the witnesses is examined regarding the Protected Material;

            and (iii) the witness is explicitly informed by Outside Counsel for the party

            seeking to use the Protected Material that this Protective Order forbids him

            or her to disclose the Protected Material except as permitted under this

            Protective Order and that he or she is subject to the Court’s jurisdiction for

            the purposes of enforcing this Protective Order;

      (i)   relevant employees of any insurer to a Party to the extent that such

            disclosure is reasonably necessary for the defense of that Party in this

            Action and who have signed the “Agreement To Be Bound By Protective

            Order” (Exhibit A);

      (j)   any other person agreed to by the Designating Party in writing; and

      (k)   any other person to whom the Court compels disclosure of the Confidential

            Material or to whom disclosure is required by law, subject to the

            requirements of Section 15 below.

7.4   Disclosure of Personal Data: Nothing herein shall be construed as waiving any

      objections any Party may have to the production of Personal Data, including



                                     -11-
               without limitation objections that discovery of such Personal Data may, in some

               instances, need to proceed in accordance with international protocols.

       7.5     Retention of Exhibit A: Counsel for the Party that obtains the signed “Agreement

               To Be Bound By Protective Order” (Exhibit A), as required above, shall retain them

               for six (6) months following the final termination of this Action, including any

               appeals, and shall make them available to other Parties upon good cause shown.

       7.6     Retention of Protected Material: Unless otherwise agreed to by the Producing Party

               in writing or ordered by the Court, persons described in Sections 7.3 (g), (h), and

               (j), who have been shown Confidential Material shall not retain copies thereof

               longer than reasonably necessary in light of the purpose for which the Confidential

               Material was disclosed.

8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

       If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

Material to any person or in any circumstance not authorized under this Order, the Receiving Party

must, as soon as practicable (a) notify in writing the Designating Party of the unauthorized

disclosures, (b) make commercially reasonable efforts to retrieve all copies of the Protected

Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

terms of this Order, and (d) request such person or persons to execute the “Agreement To Be

Bound by Protective Order” (Exhibit A).

9.     FILING PROTECTED MATERIAL

       In the event that Counsel for any Party determines to file or submit in writing to the Clerk

of Court’s office or file on ECF any Protected Material or Personal Data, or any Discovery Material

that contains information satisfying the five categories of “sensitive information” or six categories

of information requiring “caution” pursuant to the Southern District of New York’s Notice

                                                -12-
Regarding Privacy and Public Access to Electronic Civil and Criminal Case Files, or any papers

containing or making reference to the substance of such material or information, such documents

or portions thereof containing or making reference to such material or information shall be filed in

redacted form or under seal in accordance with the Court’s Individual Practices in Civil Cases

III.F. In making such a filing, a Receiving Party may rely on the Designating Party’s designation

of any Discovery Material and need not independently verify or take a position on, such

Designating Party’s designation.


       Filing under seal shall be without prejudice to any Party’s right to argue to the Court that

such document is not Confidential Material and need not be preserved under seal.

10.    INTERIM AND FINAL DISPOSITION

       10.1    In the event that: (i) all Parties to the Action reach a settlement resolving all of the

               then pending claims among them; or (ii) any court enters an order resolving all of

               the then pending claims among the Parties, except as provided below, the

               provisions of this Stipulated Protective Order restricting the use of “Confidential”

               information shall continue to be binding unless otherwise agreed by all Parties or

               ordered by the Court. Upon entry of final judgment either by reason of settlement

               or Court order, each Receiving Party shall undertake commercially reasonable

               efforts to prevent anyone acting on its behalf from accessing, reviewing, copying,

               summarizing, or making any other use of a Producing Party’s Discovery Material,

               including but not limited to directing the Receiving Party’s discovery vendor(s) to

               take data offline or to take other steps to prevent access to the Discovery Material.

               Notwithstanding this provision, Discovery Material that constitutes Counsel’s work

               product, and pleadings, motion papers, deposition transcripts, and exhibits thereto,


                                                -13-
       legal memoranda, and correspondence that were served in this Action, or filed with

       this Court, Counsel may continue to access and make use of such material for

       purposes of this Action pending the final termination of this Action, provided,

       however, that these materials remain subject to this Order. Each Receiving Party

       shall document its compliance with the terms of this subparagraph and notify

       Producing Parties of such compliance within thirty (30) days of the entry of final

       judgment either by reason of settlement or Court order.

10.2   Except as provided by law or other regulatory authority or unless otherwise ordered

       or agreed in writing by the Producing Party, within sixty (60) calendar days after

       the final termination of this Action, including any appeals, each Receiving Party

       shall undertake commercially reasonable efforts to return to the Producing Party all

       Protected Material or, at the option of the Receiving Party, to destroy all Protected

       Material. In either case, the Receiving Party shall provide the Designating Party

       with a certification stating that it has taken commercially reasonable efforts to

       destroy or return the Confidential documents, except for (i) such information or

       material that was transmitted electronically and whose removal or destruction from

       a Party’s electronic systems would violate applicable federal or state law, rule or

       regulation, or policies and procedures reasonably designed to ensure compliance

       with such law, rule or regulation, and that (ii) information saved on backup media

       in an electronically stored format will be certified to have complied with the sixty

       (60) day destruction period if the Party has a data destruction policy for the backup

       media resulting in the eventual destruction or overwriting of the electronically




                                       -14-
       stored information, provided, however, that these materials will continue to be

       subject to the terms of this Order.

10.3   If a Receiving Party takes the position that it cannot comply with the return or

       destruction provisions of this section within the sixty (60) day destruction period,

       and that it must instead retain documents for a longer period of time pursuant to the

       “[e]xcept as provided by law or other regulatory authority” provision of this section,

       then it must, in its certification, (i) state the law or other regulatory authority it

       believes requires it to retain those documents, and (ii) describe the documents it

       intends to retain pursuant to that law or regulatory authority. Notwithstanding this

       provision, as to those materials designated as Confidential that constitute Counsel’s

       work product, and pleadings, motion papers, deposition transcripts, and exhibits

       thereto, legal memoranda, and correspondence that were served in this Action, or

       filed with this Court, Counsel may retain such documents, even if such materials

       contain Confidential Material, if such Counsel otherwise comply with this Order

       with respect to such retained material. Any such archival copies that have been

       designated Confidential remain subject to this Order until the Producing Party

       agrees otherwise in writing or this Court orders otherwise.

10.4   This Order shall survive the termination of this Action, and this Court shall have

       continuing jurisdiction for enforcement of its provisions following termination of

       this Action. No part of the restrictions imposed by this Order may be waived or

       terminated, except by written stipulation executed by Counsel for each Designating

       Party or by an Order of the Court for good cause shown.




                                        -15-
11.    A DESIGNATING OR PRODUCING PARTY’S USE OF ITS OWN
       DOCUMENTS

       Nothing in this Order shall be construed to limit in any way any Producing Party’s,

Receiving Party’s, or any other Party’s or Non-Party’s use of its own documents, including

documents obtained independently and lawfully from sources other than a Producing Party, nor

shall it affect any Producing Party’s, Receiving Party’s, or any other Party’s or Non-Party’s

subsequent waiver of its own prior designation with respect to its own Confidential Material.

12.    CLAW BACK OF DISCOVERY MATERIAL

       12.1    In order to claw back nonresponsive, non-privileged Discovery Material that was

               produced inadvertently, the Producing Party must provide notice in writing to the

               Receiving Party specifying the production number of the Discovery Material it

               wishes to claw back and the basis of the claim that it is nonresponsive.

       12.2    In order to claw back Privileged Material that was produced for any reason, whether

               inadvertent or otherwise, the Producing Party must provide notice in writing to the

               Receiving Party specifying the production number of the Discovery Material it

               wishes to claw back, and the basis of the claim that it is Privileged Material.

       12.3    Upon notice that a Producing Party wishes to claw back Discovery Material

               protected as Privileged Material that was produced for any reason, whether

               inadvertent or otherwise, the Receiving Party shall promptly undertake

               commercially reasonable efforts to return to the Producing Party and destroy all

               summaries or copies of such Privileged Material (notwithstanding the final

               sentence of Section 3 regarding a Receiving Party’s own work product that reflects

               the Protected Material referred to in this Section), shall provide notice in writing

               that the Receiving Party has undertaken reasonable efforts to return and destroy


                                               -16-
such Privileged Material, and shall not use such items for any purpose until further

order of the Court. In all events, such return, destruction, and certification must

occur within ten (10) business days of receipt of the request, unless the Receiving

Party provides notice of its intent to challenge the assertion of a claim of protection

under Fed. R. Civ. P. 26(b)(5) (the “Challenge Notice”), in which event the

Receiving Party may retain no more copies (the “Retained Copies”) of the disclosed

material than are sufficient to prosecute its challenge to the assertion of protection.

Having provided a Challenge Notice, the Receiving Party must raise a challenge

with the Court within thirty (30) days of that Challenge Notice, or otherwise return

or destroy the Retained Copies within that period. Moreover, in the event a

Challenge Notice is provided, the Receiving Party shall make no use of the

Discovery Material subject to the request for return other than in connection with

the Receiving Party’s prosecution of its challenge to the assertion of privilege, until

the Challenge is resolved. However, the Receiving Party may request an extension

of the deadline for the return or destruction of Retained Copies, and such extension

shall not be unreasonably withheld. For the avoidance of doubt, nothing in this

paragraph shall be construed as restricting the right of any Party to challenge a

claim of privilege at any time permissible under the Federal Rules of Civil

Procedure and other relevant laws, however, the Receiving Party may not assert as

a basis for the relief it seeks the fact or circumstance that such privileged documents

have already been produced. Alleged Privileged Material shall remain protected

against disclosure and use during the pendency of any dispute over its status, other

than through submission to the Court for in camera review.



                                 -17-
12.4   If, during a deposition, a Party claims that a document being used in the deposition

       (e.g., marked as an exhibit, shown to the witness, or made the subject of

       examination) contains Privileged Material, it may at its sole election (a) allow the

       document to be used in the deposition without waiver of its claim of privilege or

       work-product protection or (b) instruct the witness not to answer questions

       concerning the document pending a prompt resolution of any disagreement

       concerning the document’s privileged or work-product protected status. If the Party

       allows the examination concerning the document to proceed on a non-waiver basis,

       the Parties shall sequester all copies of the purportedly privileged or work-product

       protected document.      Immediately following the deposition, the Parties will

       commence the procedure outlined in the preceding paragraphs to address the claim

       of privilege or other protection, including the notice requirement set forth in Section

       12.2. Until the dispute is resolved, all Parties and any other persons who have

       access to the transcript of such deposition shall treat the portion(s) of the transcript

       referencing the document as Confidential Material. If any Party instructs the

       witness not to answer questions concerning the document, the Parties will then

       cooperate in promptly submitting the issue of the document’s status to the Court.

       If the document is ultimately determined not to be privileged or subject to other

       protection, the Party or entity asserting the claim of privilege will be responsible

       for ensuring that the deposing Party is given an opportunity to depose the witness

       about the document, which in the case of Party-witnesses (or their current

       employees) or any former employees of a Party who are represented by Counsel

       for such Party shall be within thirty (30) calendar days of said determination, and



                                        -18-
                in the case of other Non-Party witnesses shall be at the earliest practicable time for

                the witness and its counsel.

13.     USE OF DESIGNATED MATERIAL AT TRIAL

        The undersigned agree to meet and confer concerning the use of any Protected Material at

hearings or at the trial of this Action not fewer than five (5) business days prior to any such hearing

or trial. Where a hearing or trial is scheduled on less than five (5) business days’ notice, the Parties

agree to meet and confer as soon as practicable after receiving notice, but in any event, not fewer

than 24 hours in advance of the hearing or trial. The use of Protected Material at hearings or at

trial shall not cause such Protected Material to lose its status as Protected Material.

14.     ATTORNEY RENDERING ADVICE

        Nothing in this Order will bar or otherwise restrict an attorney from rendering advice to his

or her client or from relying upon or generally referring to Protected Material in rendering such

advice; provided, however, that, in rendering such advice or in otherwise communicating with his

or her client, the attorney shall not reveal or disclose the specific content of Protected Material if

such disclosure is not otherwise permitted under this Order.

15.     LEGAL PROCESS

        If a Receiving Party is served with a discovery request, subpoena, or an order issued in

other litigation, or receives some other form of legal process or request from any court, federal or

state regulatory or administrative body or agency, legislative body, self-regulatory organization or

other person or entity purporting to have authority to require the production thereof, that seeks

disclosure of any Discovery Material designated in this Action as “Confidential” the Receiving

Party must notify, to the extent permitted by law and the rules, requirements or requests of any

relevant governmental or self-regulatory organization, the Designating Party, in writing (by

electronic mail, if possible), and include with that notice a copy of the discovery request, subpoena,

                                                 -19-
order, or other form of legal process as soon as reasonably practicable and in any event no later

than ten (10) business days after receipt unless production is required earlier, in which case the

notice must be made in time for the Designating Party to take steps as set forth below.

        The Receiving Party also must promptly inform the party that caused the discovery request,

subpoena, order, or other form of legal process or request to issue that some or all of the material

covered by the subpoena or order is the subject of this Order. In addition, the Receiving Party

must deliver a copy of this Order promptly to the party in the other matter that caused the discovery

request, subpoena, order, or other form of legal process or request to issue. To the extent consistent

with the rules, requirements or requests of any relevant governmental or self-regulatory

organization, the Receiving Party shall not produce the requested Protected Material unless and

until a court of competent jurisdiction so directs, except if the Designating Party (a) consents, or

(b) fails to file a motion to quash or fails to notify the Receiving Party in writing of its intention to

contest the production of the Protected Material prior to the date designated for production of the

Protected Material, in which event the Receiving Party may produce on the production date, but

no earlier. In connection with any production of Confidential Material subject to this Order, the

Receiving Party shall request equivalent confidential treatment for the Confidential Material.

        The purpose of imposing these duties is, to the extent consistent with the rules,

requirements, or requests of any relevant governmental or self-regulatory organization, or

otherwise permitted by law, to alert the interested parties to the existence of this Order and to

afford the Designating Party an opportunity to try to protect its confidentiality interest in the matter

or proceeding in connection with which the discovery request, subpoena, or order is issued. The

Designating Party shall bear the burdens and the expenses of seeking protection in that matter or

proceeding of its Protected Material.        Nothing in these provisions should be construed as



                                                  -20-
authorizing, requiring or encouraging a Receiving Party to disobey, or to risk contempt of, a lawful

directive from another court.

       In the event that Discovery Material is produced to a Non-Party as a result of a discovery

request, subpoena, or an order issued in other litigation, or some other form of legal process from

any court, federal or state regulatory or administrative body or agency, legislative body or other

person or entity, such Discovery Material shall continue to be treated in this Action in accordance

with any designation as Protected Material.

16.    NON-PARTIES

       Any Party, in conducting discovery from Non-Parties in connection with this Action, shall

provide any Non-Party from which it seeks discovery with a copy of this Order so as to inform

each such Non-Party of his, her or its rights herein. If a Non-Party provides discovery to any Party

in connection with this Action, the provisions of this Order shall apply to such discovery as if such

discovery were being provided by a Party. Under such circumstances, the Non-Party shall have

the same rights and obligations under the Order as held by the Parties to this Action.

17.    NOTICES

       All notices required by this Order must be provided in writing to Counsel of record for

each Party and, if applicable, in writing to a Non-Party. Any of the notice requirements herein

may be waived in whole or in part, but only in writing by the Designating Party.

18.    AMENDMENT OF ORDER

       Nothing herein shall preclude any Party from seeking to amend this Order in writing for

good cause shown. Nor shall anything herein preclude any Party or Non-Party from seeking

additional or different protections on a case-by-case basis under the standards set forth in Fed. R.

Civ. P. 26(c).



                                                -21-
19.   MISCELLANEOUS

      19.1   A party’s compliance with the terms of this Order shall not operate as an admission

             that any particular material is or is not: (i) Confidential; (ii) privileged; and/or (iii)

             relevant or admissible evidence.

      19.2   Right to Assert Other Objections: By stipulating to the entry of this Order, no

             Producing Party waives any right it otherwise might have to object to disclosing or

             producing any information or item on any ground, including confidentiality.

             Similarly, no Producing Party waives any right to object on any ground to the

             admissibility or use in evidence of any of the Discovery Material covered by this

             Order.

      19.3   Governing Law: Except to the extent that federal law may be applicable, this Order

             is governed by, interpreted under, and construed and enforced in accordance with

             the laws of the State of New York, without regard to conflict of law principles. Any

             dispute between the parties regarding this Order shall be resolved by making an

             appropriate application to this Court in accordance with the Court’s Individual

             Practices in Civil Cases II.C. and other applicable rules.




                                               -22-
                                                       cgilden@cohenmilstein.com



                                                       LEVI & KORSINSKY, LLP
                                                       Eduard Korsinsky
                                                       Nicholas I. Porritt
                                                       Adam M. Apton
                                                       30 Broad Street, 24th Floor
                                                       New York, New York 10004
                                                       Telephone: (212) 363-7500
                                                       Facsimile: (212) 363-7171
                                                       ek@zlk.com
                                                       nporritt@zlk.com
                                                       aapton@zlk.com
                                                       Alexander Krot
                                                       1101 30th Street NW, Suite 115
                                                       Washington, D.C. 20007
                                                       Telephone: (202) 524-4290
                                                       Facsimile: (212) 363-7171
                                                       akrot@zlk.com

                                                       Counsel for Lead Plaintiffs Set Capital LLC,
                                                       Stefan Jager, Nikolay Drozhzhinov, Aleksandr
                                                       Gamberg, and ACM Ltd.
The Court interprets paragraph nine to require that the parties seek leave of Court before filing sealed
materials.
SO ORDERED.




Dated: June 21, 2021
       New York, New York




                                                     -24-
                                         EXHIBIT A
                           Agreement to Be Bound by Protective Order


       I have been informed that on ____________, 2021, the U.S. District Court for the Southern

District of New York entered a protective order in the litigation titled Chahal v. Credit Suisse AG

et al., 1:18-cv-02268, and all consolidated and coordinated cases. I have read the protective order,

I agree to abide by the obligations of the protective order as they apply to me, and I voluntarily

submit to the jurisdiction of the U.S. District Court for the Southern District of New York for

purposes of any proceeding related to the protective order, including my receipt or review of

information that has been designated as “CONFIDENTIAL.”




                                                      (Signature)



                                                      (Printed Name)



                                                      (Title or Position)



                                                      (Company)


                                                      Dated:




                                               -25-
